Dismissed and Memorandum Opinion filed December 4, 2012.




                                         In The

                      Fourteenth Court of Appeals

                                  NO. 14-12-00961-CV

                  DIANNE CARROLL FITZPATRICK, Appellant

                                            V.

  STATE FINANCIAL SERVICES—SPRINGLEAF, INC. D/B/A SPRINGLEAF
   FINANCIAL SERVICES OF TEXAS, INC. F/K/A AMERICAN GENERAL
           FINANCIAL SERVICES OF TEXAS, INC., Appellee


                       On Appeal from the 127th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2011-65805


                  MEMORANDUM                         OPINION

       This is an attempted appeal from an order denying a temporary injunction signed
March 2, 2012. When permitted, appeals from interlocutory orders are accelerated. See
Tex. R. App. P. 28.1. A notice of appeal in an accelerated appeal must be filed within
twenty days after the order is signed. See Tex. R. App. P. 26.1(b). Appellant’s notice of
appeal was not filed until October 10, 2012, and is therefore untimely.
       On November 8, 2012, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a). On
November 19, 2012, appellant filed a document entitled, “First Amended Notice of
Appeal.” In the document, appellant, who is appearing pro se, argued the merits of her
case, but she did not address this court’s jurisdiction.

       A timely filed notice of appeal is required to invoke this court’s jurisdiction. Tex.
R. App. P. 25.1(b). Because appellant’s notice of appeal was not filed timely, we lack
jurisdiction over this attempted interlocutory appeal. We order the appeal dismissed.

                                       PER CURIAM

Panel consists of Chief Justice Hedges and Justices Brown and Busby.




                                               2